Case 2:19-cr-20472-GAD-APP ECF No. 13-1 filed 08/14/19 PagelD.59 Page 1of8

ease

 

OFFENSE LEVEL

Christian Newby District/Office Eastern District of Michigan

Defendant

 

Docket Number

 

Count Number(s) 1:23 U.S. Code Title & Section 18 -1343, 1028(a)(1)- 18, 922(g)(3)

Guidelines Manual Edition Used: 2018 (Note: The Worksheets are keyed to the November 1, 2016 Guidelines Manual)

INSTRUCTIONS
Complete a separate Worksheet A for each count of conviction or as required in a situation listed at the. bottom of Worksheet B.*
Exceptions: Use only a single Worksheet A where the offense level for a group of closely related counts is based primarily on
aggregate value or quantity (see §3D1.2(d)) or where a count of conspiracy, solicitation, or attempt is grouped with a substantive
count that was the sole object of the conspiracy, solicitation, or attempt (see §3D1.2(a) & (b)).

- Offense Level (See Chapter Two) -

" Enter the applicable base offense level saul any sceuiiie ‘offends char aeteb istics frie ciate Two anf exnlein ihe
bases for these determinations. Enter the sum in the box provided.

 

 

 

 

 

 

Guideline Description Level
2B1.1(a)(1) wire fraud is punishable by 20 years imprisonment 7
2B1.1(b)(1)(G)- loss greater than $550,000 (at least 1100 unauthorized credit card numbers used in the scheme) +14
2B1.1(2)(A)(i) ten or more victims +2
2B1.1(10)(C) sophisticated means +2

 

 

 

If the Chapter Two guideline requires application of a cross reference or other
reference, an additional Worksheet A may be needed for that cee See ae 5. sum |25

 

 

 

 

justments- (See ‘Cha

 

Eater the applicable section and adjustment. If more e than one section is Sapteahle,
list each section and enter the combined adjustment. If no adjustment is applicable, § 0
enter “0”.

 

 

 

 

 

3. Role in the Offense Adjustments (See Chapter Three; Parl B)
Enter the applicable section and adjustment. If more than one seckinn is S applicable,
list each section and enter the combined adjustment. If the adjustment reduces the § 0
offense level, enter a minus (-) sign in front of the adjustment. If no adjustment is OO

applicable, enter “0”.

 

 

 

 

 

4. - Obstruction. ‘Adjustments (See Chapter Three, Part G) igo Spates
Enter the applicable section and adjustment. If more than one section is s applicable,
list each section and enter the combined adjustment. If no adjustment is applicable, § 0

enter “0”.

 

 

 

 

 

5. Adjusted © Offense Level - pare Soo one sis

: Enter the sum of Items 1-4. Te this Warksheat A ‘does not cover all counts ae conviction. or r citeations —
listed at the bottom of Worksheet B, complete Worksheet B. Otherwise, enter this result on 25
Worksheet D, Item 1.

 

 

 

 

 

 

Check here if all counts (including situations listed at the bottom of Worksheet B)* are addressed on this one
Worksheet A. If so, no Worksheet B is used.

 

 

 

 

Y If the defendant has no criminal history, enter “I” here and on Worksheet D, Item 4. No Worksheet C is used.

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
 

Case 2:19-cr-20472-GAD-APP ECF No. 13-1 filed 08/14/19 PagelD.60 Page 2 of8

 

MULTIPLE COUNTS*

Christian Newby Docket Numb
umber

Defendant

 

 

INSTRUCTIONS

STEP 1: Determine if any of the counts group under §3D1.2(a)-(d) (“the grouping rules”). All, some, or none of the counts may group.
Some of the counts may have already been grouped in the application under Worksheet A, specifically: (1) counts grouped under
§3D1.2(d); or (2) a count charging conspiracy, solicitation, or attempt that is grouped with the substantive count of conviction
(see §3D1.2(a)). Explain the reasons for grouping:

 

 

 

STEP 2: Using the box(es) provided below, for each group of “closely related counts” (i.e., counts that group together under any of
the four grouping rules), enter the highest adjusted offense level from Item 5 of the various Worksheets “A” that comprise the
group. See §3D1.3. Note that a “group” may consist of a single count that has not grouped with any other count. In those instances,
the offense level for the group will be the adjusted offense level for the single count.

STEP 3: Enter the number of units to be assigned to each group (see §3D1.4) as follows:
e One unit (1) for the group of counts with the highest offense level
e An additional unit (1) for each group that is equally serious or 1 to 4 levels less serious
e An additional half unit (1/2) for each group that is 5 to 8 levels less serious
e No increase in units for groups that are 9 or more levels less serious

 

 

 

 

 

 

 

 

 

 

 

 

Count number(s)

ey feta OnE

 

 

 

   

   

7. Inerease-in Offense Level Based on Total Units (See §3D1.4) -

 

1 unit: no increase 2% —3 units: add 3 levels
1% units: add 1 level 3% — 5 units: add 4 levels 2 levels

 

2 units: add . ‘levels: More than 5 units: add 5 levels

   

fense Levels from Items 1

   

 

 

 

 

 

9. Combined Adjusted Offense Level (See §3D1.4) 9

 

 

 

Enter the sum of Items 7 & 8 here and on Worksheet D, Item 1. Zt

 

 

*Note: Worksheet B also includes applications that are done “as if there were multiple counis of convictions,” including: multiple-object
conspiracies (see §1B81.2(d)); offense guidelines that direct such application (e.g., §2G2.1(d)(1) (Child Porn Production)); and stipulations to
additional offenses (see §1B1.2(c)). Note also that these situations typically require the use of multiple Worksheets A.

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:19-cr-20472-GAD-APP ECF No. 13-1 filed 08/14/19 PagelD.61 Page 3of8

— WORKSHEETC
CRIMINAL HISTORY
[Page 1 of 2]

Defendant Christan Newby Docket Number

 

 

 

Noje: As an aid, some of the basic criminal hisiory “rules” are lisied below. However, there are numerous additional criminal history rules at
§§4A1.1 and 4A1.2 ihat must be used with Worksheet C and for correct application.

 

 

Enter the Earliest Date of the Defendant's Relevant Conduci NA
(The date of the defendant’s commencement of the instant offense(s))

1. Prior Sentences Resulting from Offenses Committed Prior to the Défendant's 18th Birthday ~~ =~
(a) 8 Points if convicted as an adult, for each prior sentence of imprisonment exceeding one year and one

month imposed within 15 years of the defendant’s earliest date of relevant conduct or resulting in
incarceration during any part of that 15-year period. See §§4A1.1(a) and 4A1.2(d)(1) & (e)(1).

(b) 2 Points for each prior adult or juvenile sentence of confinement of at least 60 days not counted under
§4A1.1(a) imposed within 5 years or from which the defendant was released from confinement within 5 years
of the defendants earliest date of relevant conduct. See §§4A1.1(b) and 4A1.2(d)(2)(A).

(c) 1 Point for each prior adult or juvenile sentence not counted under §4A1.1(a) or §4A1.1(b) imposed within
5 years of the defendant’s earliest date of relevant conduct. See §§4A1.1(c) and 4A1.2(d)(2)(B).

Nofe: Identify as “adult” any sentence exceeding one year and one monih that resulied from an adult conviction.

A release date is required in only two instances: {1) when a sentence covered under §4A1.1(a) was imposed more than 15 years prior io the
defendani’s earliest date of relevant conduc? bui resulted in the defendant being incarcerated during any part of such 15-year period; or
(2) when a sentence counted under §4A1.1(b) was imposed more than 5 years prior to the defendant's earliest date of relevant conduct,
but release from confinement occurred within such 5-year period.

 

Date of Silanes Sentaics Release Guideline Criminal
Imposition Date Section History Points

 

 

 

 

ffenses Commitféd On or Alter the Defendant's 18th Bithida

    

(a) 3 Points for each prior sentence of imprisonment exceeding one year and one month imposed within
15 years of the defendant’s earliest date of relevant conduct or resulting in incarceration during any part of
that 15-year period. See §§4A1.1(a) and 4A1.2(e)(1).

(b) 2 Points for each prior sentence of imprisonment of at least 60 days not counted under §4A1.1(a) imposed
within 10 years of the defendant’s earliest date of relevant conduct. See §§4A1.1(b) and 4A1.2(e)(2).

(c) 1 Point for each prior sentence not counted under §4A1.1(a) or §4A1.1(b) imposed within 10 years of the
defendant’s earliest date of relevant conduct. See §§4A1.1(c) and 4A1.2(e)(2).

Note: A release date is required when a sentence covered under §4A1.1 (a) was imposed more than 15 years prior to the defendani’s earliest
daie of relevant conduct but resulted in the defendant being incarcerated during any pari of such 15-year period.

 

Date of Release Guideline Criminal

Imposition Offsite Sehlence Date Section History Points

 

 

 

 

U.S. Sentencing Commission Worksheets (Novernber 1, 2016)
Case 2:19-cr-20472-GAD-APP ECF No. 13-1 filed 08/14/19 PagelD.62 Page 4of8
Worksheet C — Criminal History [Page 2 of 2]

Defendant Christian Newby : Docket Number

 

(continued from Sentences Resuliing from Offenses Committed On or After the Defendant’s 18th Birthday)

 

Date of Release Guideline Criminal
eas Offense Sentence
Imposition Date Section History Points

 

 

 

 

 

 

 

 

 

 

 

 

 

EG tT Recgeten arse

3° Simief.Ctiminal History-Poinis for prior sentences undet §4Ar-t(ajy
A total of 4 points can be added for all the 1-Point sentences counted in Items 1 & 2 combined. 0

a ust of Detenddihtal hme: obinstant Ofense se ;
2 Points for “status” if the defendant committed any part of the instant offense (i.¢e., any relevant
conduct) while under any criminal justice sentence (e.g., probation, parole, supervised release,

imprisonment, work release, or escape status) for a sentence counted in Items 1 or 2. See §4A1.1(d) 0
and Application Note 4. List the type of control and identify the counted sentence that resulted in the

control. Otherwise, enter 0 Points.

   

 

 

 

 

   

 

 

 

 

 

 

     

= Grimes‘of Violence. :

Ne eee

1 Point for each prior sentence resulting from a conviction of a crime of violence that did not receive
any points under §4A1.1(a), (b), or (c) because such sentence was counted as a single sentence which

also included another sentence resulting from a conviction for a crime of violence. A total of 3 points 0
can be added under this subsection. See §4A1.1(e) and Application Note 5, and §4A1.2(a)(2) & (p).
Identify the crimes of violence and briefly explain why the cases are considered a single sentence.
Otherwise, enter 0 Points. .

 

 

 

 

 

 

 

 

 

 

 

 

“Total Points .
0-1
2-3
46
7-9
10-12
13 or more. —

 

 

 

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016)
Case 2:19-cr-20472-GAD-APP ECF No. 13-1 filed 08/14/19 PagelD.63 Page 5of8

Ae dee ee
DETERMINING THE SENTENCE

 

[Page | of 4]

_ Defendant Christian Newby Docket Number

 

 

\djusted Offense Level (From Worksheet A or B) ee Rassias 2":
If Worksheet B is required, enter the result from Watlshent B, Theta 9. ORhEErES, ‘ante he ea
from Worksheet A, Item 5. at

 

 

 

 

2: “ Aceptance « of of Responsibility. (See enoeieel Three, Part Ee

   

3. Offense Level Total (Item Tlessitem 2)

 

 

4. - Griminal History. Category:(Frony Worksheet A ar €) . AS Bese es eee
Enter the result from Worksheet C, Item 8, unless the aehendians haw 2 no CGAL history, - atid as”
directed at the bottom of Worksheet A, no Worksheet C is used and “I” is entered here. 1

 

 

 

 

 

 

a. Offense Level Tofal
If the provision for Career Offender (§4B1.1), Criminal Livelihood (§4B1.3), Armed Career
Criminal (§4B1.4), or Repeat and Dangerous Sex Offender (§4B1.5) results in an offense level total
higher than Item 3, enter the offense level total. Otherwise, enter “N/A”.

 

 

 

b. Criminal History Category ,
Ifthe provision for Terrorism (§3A1.4), Career Offender (§4B1.1), Armed Career Criminal (§4B1.4),
or Repeat and Dangerous Sex Offender (§4B1.5) results in a criminal history category higher than
Item 4, enter the applicable criminal history category. Otherwise, enter “N/A”.

 

 

 

 

 

- Guideline: Range from ‘Sentencing, Table - ee Seger
Enter the applicable guideline range from Chapter Five, Part A in months.

few

 

 

 

   

 

If the ee eutheseed ‘maximum  BeESLGS: | or ee Sanaa machined
minimum sentence restricts the guideline range (Item 6) (see §§5G1.1 and 5G1.2), to
enter either the restricted guideline range or any statutory maximum or minimum
penalty that would modify the guideline range. Otherwise, enter “N/A”.

 

 

 

 

Check here if §5C1.2 (Limitation on Applicability of Statutory Minimum Penalties in Certain Cases) and
18 U.S.C. § 3553(e) — “The Safety Valve” — are applicable.

 

 

 

8. Undischaigéd Term of imprisonment; Anlicipated’State Term of imprisonment (See 8561.3)

 

_ If the defendant is subject to an undischarged term of imprisonment, or an anticipated state term of
imprisonment, check this box. Below list the undischarged/anticipated term(s), the applicable section of
§5G1.3 and its direction or guidance as to whether the instant federal sentence is to be imposed to run
concurrently or consecutively to the undischarged/anticipated term(s), and any sentence adjustment.

 

 

 

 

Note: Count II requires a 2 year term to run consecutive to any sentence imposed, so the combined range would be 75-87 monihs.

 

 

U.S. Sentencing Commission Worksheets (November 1, 2016}
Case 2:19-cr-20472-GAD-APP ECF No. 13-1 filed 08/14/19 PagelD.64 Page6éof8
Worksheet D — Determining the Sentence [Page 2 of 4]

Defendant Christian Newby Docket Number

¥,.” Seitencing Options (See: Chapier five,

   
   

 

‘Senfencing:Table.and-§§.58

te aaa e ae tue.

Check the applicable box that corresponds to the Guideline Range entered in Item 6 or Item 7, if applicable.

 

Zone A (See §§5B1.1(a)(1) & 5C1.1{a) & (b))

 

 

 

If checked, the following options are available:

 

e Fine (See §§5C1.1(b) & 5E1.2(a))
e “Straight” Probation (See §§5B1.1(a)(D & 5C1.1(b))
« Imprisonment (See §5C1.1(a) & (c)(1))

 

Zone B (See §§5B1.1(a){2) & SC1.1(a) & (c))

 

 

 

If checked, the minimum term may be satisfied by:

 

e Imprisonment (See §5C1.1(a) & (c)(2))

_© Imprisonment of at least one month plus supervised release with a condition that
substitutes community confinement or home detention for imprisonment

(See §5C1.1(c)(2))

e Probation with a condition that substitutes intermittent confinement, community
confinement, or home detention for imprisonment (See §§5B1.1(a)(2) and 5C1.1(c)(3))

 

Zone C (See §5C1.1(a) & (d})}

 

 

 

If checked, the minimum term may be satisfied by:

 

e Imprisonment (See §5C1.1(a) & (d)(1))

e Imprisonment of at least one-half of the minimum term plus supervised release
with a condition that substitutes community confinement or home detention for
imprisonment (See §5C1.1(d)(2))

 

Zone D (See §5C1.1(a) & (f))

 

 

 

 

¥ If checked, the minimum term ts to be satisfied by a sentence of imprisonment

   

If probation is imposed, the guideline for the length of such term of probation is: (Check the applicable box)

 

¥ At least one year, but not more than five years if the offense level total is 6 or greater.

 

 

 

 

No more than three years if the offense level total is 5 or less.

 

U.S. Sentencing Commission Worksheets (November 1, 2016}
Case 2:19-cr-20472-GAD-APP ECF No. 13-1 filed 08/14/19 PagelD.65 Page 7 of 8

Worksheet D — Determining the Sentence [Page 3 of 4]

Defendant Christian Newby Docket Number

 

a. Imposition of a Term of Supervised Release:

 

 

Ordered because required by statute (See §5D1.1(a)(1)).

 

 

: ‘.
Y Ordered because a sentence of imprisonment of more than one year is imposed (See §5D1.1(a)(2)).

 

Is not ordered although a sentence of more than one year is imposed, because it is not required by
statute and the defendant likely will be deported after imprisonment (See §5D1.1(c)).

 

 

 

 

 

Ordered because it may be ordered in any other case (See §5D1.1(b)).
b. Length of Term of Supervised Release

Check the Class of the Offense:

 

 

Class A or B Felony: Two to Five Year Term (See §5D1.2(a)(1))

 

 

 

 

Y Class C or D Felony: One to Three Year Term (See §5D1.2(a)(2))

Class E Felony or Class A Misdemeanor: One Year Term (See §5D1.2(a)(3))

 

 

Ifa statutorily required mandatory minimum term of supervised release for the offense impacts the

guideline range for the applicable Class of Offense above, also check this box, and list the statutory
minimum term (See §5D1.2(c)):

 

 

 

years mandatory minimum term of supervised release

 

If an offense in 18 U.S.C. § 2332b(g)(5)(B) that resulted in, or created a foreseeable risk of, death or
serious bodily injury to another person; or if a sex offense, the term of supervised release will not be
less than the minimum term established above, and may be up to life (See §5D1.2(b)).

 

 

 

Policy Statement: If a sex offense, the statutory maximum term of supervised release is recommended.

 

   

a. Ifrestitution is applicable, enter the amount. Otherwise enter “N/A” and the reason:

NA.

 

b. Enter whether restitution is statutorily mandatory or discretionary:
NA.

c. Enter whether restitution is by an order of restitution, or solely as a condition of supervision. Enter the
authorizing statute:

NA.

U.S. Sentencing Commission Worksheets (November 1, 2016}
Case 2:19-cr-20472-GAD-APP ECF No. 13-1 filed 08/14/19 PagelD.66 Page 8 of 8
Worksheet D — Determining the Sentence [Page 4 of 4]

Defendant Christian Newby Docket Number

‘individdal-Betendants}: Nee’ SSe8 2)

 

   

a. Special Fine Provisions | Minimum Maximum

 

Check box if any of the counts of conviction is for a statute with
a special fine provision. (This does not include the general fine
provisions of 18 USC § 3571(b)(2) & (a)).

Enter the sum of statutory maximum fines for all such counts. $

 

 

 

 

 

 

 

b. Fine Table (§5E1.2(c)(3)) $ $
Enter the minimum and maximum fines.

 

 

c. Fine Guideline Range
(Determined by the minimum of the Fine Table (Item 13(b)) and the $ $
greater maximum above (Item 13(a) or 13(b))).

 

 

 

 

 

 

 

 

d. Ability to Pay
Y Check this box if the defendant does not have an ability to pay.

 

 

 

 

 

14. Special Assessinetits for Individual Defendants (see 6551:

Enter the total amount of the statutory special assessments required for all counts of conviction:

e $100 for each felony count of conviction.

e $25 for each Class A misdemeanor count of conviction.

» While not subject to guideline sentencing, the special assessments for a Class B misdemeanor,
and a Class C misdemeanor or infraction are $10 and $5 per count, respectively.

TOTAL: $300

 

 

 

 

 

Consider Chapter Five, Part H 1 (Specific ¢ Offender Characteristics) and Part K (Departures), and other policy
statements and commentary in the Guidelines Manual that might warrant consideration in sentencing.
(See also the “List of Departure Provisions” included in the Guidelines Manual after the Index).

 

 

 

 

 

16: Factors That May: Warrant-a. He
Consider the applicable factors in 18 U.S.C. § 3653(2) taken as a whole.

 

 

 

 

Completed by Robert Jerome White Date 7/10/19

U.S. Sentencing Commission Worksheets (November 1, 2016)
